CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the captions "Financial Highlights" and "Fund Service Providers" in the Prospectus and "Other Service Providers" and "Financial Statements" in the Statement of Additional Information and to the incorporation by reference and use of our reports dated December 27, 2012, on the financial statements and financial highlights of American Beacon Balanced Fund, American Beacon Emerging Markets Fund, American Beacon High Yield Bond Fund, American Beacon Intermediate Bond Fund, American Beacon International Equity Fund, American Beacon Large Cap Value Fund, American Beacon Mid-Cap Value Fund, American Beacon Retirement Income and Appreciation Fund, American Beacon Short-Term Bond Fund, American Beacon Small Cap Value Fund, and American Beacon Small Cap Value II Fund as of and for the year ended October 31, 2012 in the Registration Statement (Form N-1A) of the American Beacon Funds, which is filed with the Securities and Exchange Commission in the Post-Effective Amendment No. 153 to the Registration Statement under the Securities Act of 1933 (File No. 33-11387). /s/ Ernst & Young, LLP Dallas, Texas February 25, 2013
